Citation Nr: 1526212	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left lumbar sensory-motor radiculopathy, claimed as left foot drop syndrome/left leg condition (referred to hereinafter as "left leg disability").  


REPRESENTATION

Veteran represented by:	Timothy R. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1979 to May 1982.  He served in the Army National Guard, presumably on various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) thereafter.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A February 2010 (notice was not sent until March 2010) rating decision denied service connection for a left leg condition.  Service connection for left lumbar sensory-motor radiculopathy claimed as left foot drop syndrome was denied in a May 2011 rating decision.  

The Veteran initiated an appeal of each determination.  He perfected it only for the latter determination.  Nevertheless, the Board has recharcterized this matter as entitlement to service connection for a left leg disability which includes left lumbar sensory-motor radiculopathy claimed as left foot drop syndrome and a left leg condition.  A claim's scope indeed is not necessarily limited to a particular diagnosis and should be construed based on the reasonable expectations of a non-expert claimant and the evidence developed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Neither the Veteran nor the evidence developed thus far suggests a distinction between left lumbar sensory-motor radiculopathy claimed as left foot drop syndrome and a left leg condition.  Review of his claims file shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED for additional development.  

REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's claim of entitlement to service connection for a left leg disability cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

Service treatment records have been obtained by VA.  However, it appears that they are incomplete.  Treatment during the Veteran's active duty in the Army is documented.  There also is some documentation of treatment during his time in the Army National Guard thereafter.  Yet, it is sporadic through 1990 and virtually nonexistent thereafter-despite it being indicated that the Veteran was discharged from the Army National Guard in April 2001.  A request or requests for any outstanding service treatment records must be made, including from the Veteran's National Guard unit and other sources that potentially may have them.  Notice to him and his representative finally must be made if this is unsuccessful.

In a May 2011 letter, VA was informed that the Veteran had a lumbar condition and left foot drop due to a work-related injury in February 2000.  No records concerning this injury, whether from the Office of Workers' Compensation Programs (OWCP) or otherwise, are available.  The private treatment records that have been obtained by VA, all of which are from Dr. R.T., indeed are dated only as early as February 2002.  As the most recent are from November 2008, more may exist.  A request or requests for OWCP records must be made.  Further, the Veteran must be asked to submit or provide enough information to identify and locate any outstanding private treatment records along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination

If a VA medical examination or opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy means that the Board can perform a fully informed adjudication.  Id.  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination complete with a VA medical opinion in December 2009 and in April 2011.  A current left leg disability was described sufficiently at each.  At the former, it was opined that this disability was not related to the one occasion he had treatment for his back during service in December 1981 because he was symptom free for 18 years following it.  It was opined at the latter that the disability was not related to the Veteran's parachuting during service but was most likely related to his back surgery post-service in 2001.  No inaccurate factual premise is apparent in either opinion.  However, neither took into account the Veteran's entire history given the records that have yet to be obtained.  There also was very little rationale for the opinion at the first examination and none for the opinion at the second examination.  Another examination complete with opinion must be arranged for these reasons.

With respect to this opinion, all applicable theories of entitlement must be addressed.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The Veteran's current disability has been characterized as related to his lumbar spine.  Service connection for lumbar spine degenerative disc disease was denied in the February 2010 rating decision.  The Veteran initiated an appeal of this determination, but it was never perfected.  His lumbar spine thus is not service-connected, and entitlement to service connection for his lumbar spine is not pending.  This rules out the possibility of establishing service connection for a left leg disability as secondary to his lumbar spine.  Should the Veteran reopen service connection for his lumbar spine so that it is pending or decided favorably before Board adjudication of service connection for a left leg disability, however, secondary service connection must be taken into account.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary for all of the Veteran's outstanding service treatment records, including to his Army National Guard unit and any other appropriate source.  Associate all records received with the claims file.  Notify him and his representative of any lack of success regarding the aforementioned.

2.  Make as many requests as necessary for all OWCP documents regarding a lumbar condition and left foot drop due to a work-related injury in February 2000.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Ask the Veteran to either submit any pertinent outstanding private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA-including those from Dr. R.T. dated prior to February 2002 and after November 2008 as well as those from any other non-VA provider.  If information and authorization is provided, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

4.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his left leg disability.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests shall be performed, the results of which shall be set forth in the report.  A diagnosis or diagnoses then shall be rendered.

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis is related to the Veteran's active duty, ACTDUTRA, or INACTDUTRA service-including as a result of his parachuting or otherwise.  If service connection for the Veteran's lumbar spine is decided favorably or is pending at the time of the examination, the examiner also shall opine as to whether it is at least as likely as not that each diagnosis was caused or has been aggravated (permanently worsened beyond the natural progression) by a lumbar spine diagnosis.  A final opinion is needed as to the level of such aggravation.

A clear and full rationale (explanation) must be provided for each opinion in the report.  Medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.  As such, the Veteran's contentions as to why he feels his left leg disability is related to service must be addressed.  If any opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

5.  Finally, readjudicate the claim on appeal.  Issue a rating decision if the determination made is favorable to him.  If the determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA. However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, or to report for a VA examination, may impact the decision made. 38 C.F.R. § 3.655 (2014). He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment.  The law requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

